IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00025-CR
 
Chad Martin Maples,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 18th District
Court
Johnson County, Texas
Trial Court No. F38885
 

MEMORANDUM  Opinion

 
Chad Martin Maples appeals from a plea-bargained
judgment of conviction.  The Clerk of this Court warned Maples that because the
trial court noted on the certification of defendant’s right of appeal that he
had no right of appeal and he had signed a waiver of his right to appeal, the
Court might dismiss the appeal unless, within 21 days, we received a
certification stating that Maples has a right to appeal or a response was filed
showing grounds for continuing the appeal.  See Tex. R. App. P. 25.2(d); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).
Maples has not responded to the Clerk’s
warning, and we have not received a certification stating that he has a right
to appeal.  This appeal is dismissed.  See Chavez, 183 S.W.3d at
680; Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no
pet.).
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Dismissed
Opinion
delivered and filed March 4, 2009
Do
not publish
[CR25]